Citation Nr: 1550078	
Decision Date: 11/30/15    Archive Date: 12/04/15

DOCKET NO.  14-14 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted in order to reopen a claim of entitlement to service connection for a seizure disorder

2.  Entitlement to service connection for a seizure disorder.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to compensation for miscarriages (spouse) due to lead exposure.

5.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1957 to March 1960.

These matters come before the Board of Veterans' Appeals on appeal from two rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In January 2012, the RO denied the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  In January 2013, the RO denied the claim for compensation for miscarriages (spouse) due to lead exposure, and declined to reopen the Veteran's claim for service connection for a seizure disorder.

In September 2015, the Veteran and his spouse testified before the undersigned Veterans Law Judge during a video teleconference hearing; a transcript of the hearing is of record.

The Board notes that, regardless of any RO determination, the Board must address the question of whether new and material evidence to reopen the claim of entitlement to service connection for a seizure disorder has been received because this matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of the claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Accordingly, the Board has characterized the appeal as encompassing both matters set forth on the title page.

This appeal was process using the Veterans Benefits Management System (VBMS) and Virtual VA paperless systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a seizure disorder and entitlement to service connection for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An October 2007 Board decision reopened the Veteran's claim for service connection for a seizure disorder, but denied the claim on the merits; that decision was affirmed by the United States Court of Appeals for Veterans Claims (Court) in a November 2010 memorandum decision, and the Veteran did not appeal the Court's decision further.

2.  Evidence received since the October 2007 Board decision is not redundant or cumulative of the evidence of record and relates to unestablished facts necessary to substantiate his claim for service connection for a seizure disorder.

3.  The Veteran's assertions of in-service noise exposure from jet engines are credible and are consistent with the circumstances of his service.

4.  The Veteran has credibly asserted that he began experiencing tinnitus during service, and that it has continued to the present.

5.  The Veteran's spouse lacks qualifying active military, naval, or air service in the Armed Forces of the United States.


CONCLUSIONS OF LAW

1.  The October 2007 Board decision that denied the Veteran's claim for service connection for a seizure disorder is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2015).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a seizure disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.303 (2015). 

4.  The claim for compensation for miscarriages (spouse) due to lead exposure is without legal merit.  38 U.S.C.A. §§ 101(2), 1110, 1131, 5107, 7104 (West 2014); 38 C.F.R. § 3.1, 3.4, 3.159 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2015).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between a Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

As the Board's decision with regard to the Veteran's claim for service connection for tinnitus and his claim to reopen the previously denied claim of entitlement to service connection for a seizure disorder are completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations with regard to those claims.  However, the Board defers consideration of the merits of the Veteran's claim of service connection for a seizure disorder pending additional development consistent with the VCAA.

With regard to the claim for compensation for miscarriages (spouse) due to lead exposure, the VCAA has been held to not apply to claims that, as in this case, turn on statutory interpretation.  Smith v. Gober 14 Vet. App. 227, 231-32 (2000).  Thus, because the law as mandated by statute, and not the evidence is dispositive of this appeal, the VCAA is inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).  As such, no further action is required regarding the claim for compensation for miscarriages (spouse) due to lead exposure pursuant to the VCAA.

Claim to Reopen

In the January 2013 rating decision on appeal and the January 2014 statement of the case, the RO determined that the Veteran claim of entitlement to service connection for a seizure disorder was subject to a prior final Board denial dated in October 2007.  The RO determined that new and material evidence had not been submitted by the Veteran, and it declined to reopen the Veteran's claim.  The Board notes that it has an obligation to make an independent determination of its jurisdiction, regardless of the findings or actions of the RO.  Barnett v. Brown, 83 F,3d 1380 (Fed. Cir. 1996).

By way of background, the Veteran's original claim of entitlement to service connection for a seizure disorder was denied by a July 1996 rating decision that found that there was no evidence that a seizure disorder manifested in service or within one year of the Veteran's discharge, and that there was no evidence showing a relationship between the Veteran's service and his seizure disorder.  In a March 1998 rating decision, the RO declined to reopen the Veteran's claim, finding that new and material evidence had not been received.  In a September 2001 rating decision, the Veteran's claim was reopened, but was denied on the merits.  The Veteran perfected an appeal to the Board.  In October 2007, the Board found that the Veteran had submitted new and material evidence to reopen his claim, but found that service connection for a seizure disorder was not warranted.  The Veteran appealed the Board's decision to the Court, which affirmed the Board's denial of the claim in a November 2010 memorandum decision.

At the time of the Board's October 2007 decision, the evidence of record included the Veteran's post-service VA treatment records, private treatment records and opinions, statements and testimony from the Veteran and his spouse, Social Security Administration (SSA) records, and VA examinations and opinions from November 2000, August 2001, and July 2003.  The Board found that there was no evidence of lead poisoning as a result of the Veteran's service.  The Board further found that the competent medical evidence which found no nexus between the Veteran's current seizure disorder and his military service, including his alleged exposure to lead, outweighed the evidence in support of his claim.

A rating decision or a Board decision is final and binding based on the evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 U.S.C.A. § 7105.  In the present case, the October 2007 Board decision was sent to the Veteran and his rights to appeal were explained.  The Veteran appealed the Board's decision, which was affirmed by the Court.  The Veteran took no further action with respect to this claim until a new claim was filed in October 2012.  Thus, the October 2007 Board decision became final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2015).

Generally, a claim which has been denied in an affirmed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7104(b), 7105(c).  However, if new and material evidence is presented or secured, VA shall reopen and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).  "New and material evidence" is defined as evidence not previously submitted to the agency decision makers which is neither cumulative or redundant, which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what evidence is new and material, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In addition, all of the evidence received since the last final disallowance shall be considered in making the determination.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996).

Evidence added to the record since the October 2007 Board decision includes lay statements from the Veteran and his spouse, including testimony before the undersigned Veterans Law Judge in September 2015, and VA treatment records.  The Veteran's VA treatment records indicate ongoing treatment for a seizure disorder.  Moreover, those VA treatment records have related the Veteran's seizure disorder, at least in part, to his military service.  For example, in a July 2011 VA treatment note, the Veteran physician noted a chronic seizure disorder secondary to an old head trauma and or stroke.  In a February 2012 VA neurology note, after discussing the Veteran's medical history of seizures, the neurologist noted that the Veteran had a chronic seizure disorder since 1989 that was possibly related to an old head trauma.

The Board finds that such evidence is new because it was not before the Board at the time of the October 2007 decision.  Furthermore, the Board finds that such evidence is material because, when considered with the previous evidence of record, this evidence relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for a seizure disorder, namely a relationship between the Veteran's seizure disorder and his active military service.  Thus, the Board finds that the evidence submitted is both new and material, and that the Veteran's claim of entitlement to service connection for a seizure disorder is reopened.

Service Connection for Tinnitus

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may also be granted for any disease diagnosed after discharges, when all of the evidence, including that pertinent to service, establishes that the disease was incurrent in service.  38 C.F.R. § 3.303(d).

"To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury; (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and the contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

With respect to continuity of symptomatology, the Court recently held that, under 38 C.F.R. §3.303(b), the theory of continuity of symptomatology is an alternative route to establish service connection for specific chronic diseases and can only be used in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). The Board will evaluate this claim with this holding in mind.

The Veteran claims that he has tinnitus as a result of his exposure to noise during service.  The Veteran's military occupational specialty was as a painter in the United States Air Force.  During his September 2015 hearing before the undersigned, the Veteran stated that, when he was painting in the hanger, he was exposed to the sound of jet engines revving up.  September 2015 Hearing Transcript, p. 5.  The Veteran stated that he was not provided ear protection, and that he resorted to using cotton swabs to dampen the noise.  Id. at 12.  He stated there were times that, after working in the hanger for an extended period of time, he would have trouble hearing.  Id. at p 12-13.  He said that, in-service, he would sometimes hear the sound of a jet engine even when there was none around, and that he would also hear a ticking noise.  He said that he hears a ticking noise to this day.

The Veteran's service treatment records are not associated with the evidentiary record, as they are presumed to have been destroyed in a fire at the National Personnel Records Center in 1973.  See November 2011 Request for Information; December 2011 VA Memorandum.  As a result, there is no objective medical evidence of record that shows that the Veteran complained of or sought treatment for tinnitus during service.

Nevertheless, the Veteran is competent to report the event that occurred during service.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In addition, the Veteran has submitted lay statements from fellow service members describing their noise exposure during service.  See April 2011 Letter from R.G.  Furthermore, the Veteran has consistently asserted that his tinnitus onset in service, and that it has continued since.  The Board finds that the description of his in-service noise exposure is consistent with the types and circumstances of the Veteran's military service.  38 U.S.C.A. § 1154(a) (West 2014) (due consideration must be given to the places, types, and circumstances of a veteran's service).  As such, the Board finds that the Veteran's assertions regarding his in-service noise exposure and the onset, nature, and progression of his tinnitus are considered competent and credible lay evidence of such.

In Charles v. Principi, 16 Vet. App. 370, 374-375 (2002), the Court specifically held that tinnitus is a condition which is capable of lay observation.  See also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran has consistently reported having bilateral tinnitus throughout the appeal period, including his testimony before the undersigned during the September 2015 Board hearing.  Thus, the evidence sufficiently establishes the presence of the claimed disability, tinnitus.  Accordingly, the first element of service connection is established.

With respect to in-service incurrence, the Veteran has provided competent and credible lay evidence of in-service noise exposure as a result of being a painter and being exposed to sounds of jet engines.  As noted above, the Veteran has consistently reported that his tinnitus began during service and has been constant ever since that time.  Therefore, the second element of service connection has been established.

Turning the question of whether there is nexus, or link, between the current disability and the Veteran's military service, the Board finds that there is sufficient competent and credible lay evidence to establish that there is a likely continuity of symptoms from the time of service until the present.  See 38 C.F.R. § 3.303(b).

Regarding the Veteran's assertions of continuous symptoms of tinnitus since service, the Board notes again that the Veteran, as a lay person, is competent to report on matters observed or within his personal knowledge.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 vet. App. 303 (2007).  See also Layno, supra; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Veteran is also competent to testify as to observable symptoms or injury residuals.  Moreover, tinnitus is a rare type of disability that may be established on the basis of lay evidence.  Charles, supra.  Thus, the Veteran is competent to state that his tinnitus began in service, and that he has continued to experience tinnitus since service to the present.

However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determined whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Here, the Board finds the Veteran's assertions regarding the onset of his tinnitus and a continuity of symptoms since service are credible.  As noted above, the Veteran has confirmed his in-service noise exposure, and his descriptions of in-service noise exposure are consistent with the circumstances of his service.  He has also consistently asserted that he experienced tinnitus, specifically a ticking noise, in-service and that it continues to this very day, and there is no evidence in the record indicating that the Veteran's statements are not credible.

In sum, the Veteran has consistently provided competent and credible evidence that he has had continuous symptoms of tinnitus since his military service, and the Board finds no reason to question the veracity of such statements.  See Charles, supra; Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  These statements, when viewed in relation to the Veteran's in-service noise exposure in service, are entitled to significant probative weight, and thus, are sufficient to establish the presence of tinnitus and a likely continuity of symptomatology from service to the present.  38 C.F.R. § 3.303(b); Walker, supra.  

Thus, resolving any reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for tinnitus are met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Compensation for Miscarriages (Spouse) Due to Lead Exposure

During the September 2015 Board hearing, the Veteran and his spouse alleged that as a result of the Veteran's exposure to lead in service, the Veteran's spouse suffered from multiple miscarriages in the 1960s.  The Veteran and his spouse allege that these miscarriages were the result of the Veteran's exposure to lead-based paint in service.  See September 2015 Hearing Transcript, pp. 43-46.  In support of the claim, the Veteran submitted an April 2002 letter from his VA physician that stated that the his spouse's miscarriages were a result of the Veteran's exposure to lead-based paint during his military service.

Service connection may be granted to any veteran that is disabled as a result from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).

"Veteran" status is the first element required for a claim for disability benefits.  D'Amico v. West, 209 F.3d 1322, 1326 (Fed, Cir. 2000).  The term "veteran" means a person who served in the active military, naval, or air service and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  The term "active duty" includes full-time duty in the Armed Forces, other than a period of active duty for training.  38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a) and (d) (2015).

In this case, neither the Veteran nor his spouse allege, and there is nothing in the record that suggests, that she is veteran.  Congress has made no provision under Title 38 of the United States Code to allow for the spouse of a veteran to file a claim for benefits administered by the Secretary of VA for a spouse's disability allegedly caused by the veteran's military service.  See 38 U.S.C.A. § 1110, 1131.  Accordingly, as there is no legal basis upon which the claim for compensation for miscarriages (spouse) due to lead exposure can be granted, the claim must be denied due to a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The claim of entitlement to service connection for a seizure disorder is reopened.

Entitlement to service connection for tinnitus is granted.

Entitlement to compensation for miscarriages (spouse) due to lead exposure is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary in order to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims, so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

With regard to the Veteran's claim for service connection for bilateral hearing loss, the Board notes that, to date, the Veteran has not been afforded a VA examination to determine the nature and etiology of his bilateral hearing loss.  

As noted in the decision above, the Veteran's service treatment records are not of record and are presumed to have been destroyed in a fire at the National Personnel Records Center in 1973.  See November 2011 Request for Information; December 2011 VA Memorandum.  Nevertheless, the Board finds that the description of his in-service noise exposure is consistent with the types and circumstances of the Veteran's military service.  38 U.S.C.A. § 1154(a) (West 2014) (due consideration must be given to the places, types, and circumstances of a veteran's service).  As such, the Board finds that the Veteran's assertions regarding his in-service noise exposure and the onset, nature, and progression of his bilateral hearing loss are considered competent and credible lay evidence of such.  

Furthermore, the Board notes that the Veteran's VA treatment records reflect a present diagnosis of bilateral hearing loss.  Specifically, in a February 2011 VA audiology note, audiological evaluation revealed moderate to moderately-severe high frequency sensorineural loss in the right and left ears.

In light of his statements regarding his in-service noise exposure; his statements regarding the onset of his symptoms related to bilateral hearing loss; the medical evidence indicating a current bilateral hearing loss disability; and to fulfill VA's heightened duty to assist, as his service treatment records are unavailable; the Board finds that VA's duty to afford the Veteran a VA examination to address the nature and etiology of his bilateral hearing loss has been triggered.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing that 38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates a claim disability may be associated with military service for the purposes of a VA examination).

With regard to the reopened claim for service connection for a seizure disorder, the Board notes that there are multiple examinations and opinions of record addressing the nature and etiology of the Veteran's seizure disorder.  Unfortunately, as will be discussed in greater detail below, the Board finds that these examinations are inadequate to fairly adjudicate the Veteran's claim.  As such, on remand, the Veteran should undergo a new VA examination to determine the nature and etiology of his seizure disorder.

The medical evidence of record includes multiple private and VA treatment records documenting problems with seizures.  For example, a December 1991 private treatment note indicates that the Veteran had suffered an episode of syncope.  He stated that he woke up on the floor out of breath.  The Veteran was diagnosed with syncope of an unknown etiology.

In December 1992, the Veteran was admitted to the hospital following three witnessed seizures.  The Veteran's spouse stated that he had been involved in a fight earlier that night.  The Veteran was diagnosed with a closed head trauma with multiple skull fracture, nasal fracture, and a new onset seizure disorder.

An April 1995 letter from Dr. D.G., a neurologist, noted that the Veteran had suffered from three falls, with the earliest being in February 1993.  The neurologist also noted that, in April 1995, the Veteran was found on the on the floor and was shaking.  He was taken to the emergency room, and an infarction was found in the left frontal lobe of the brain.  The neurologist opined that the Veteran had suffered several seizures, presumably secondary to the stroke demonstrated on the CAT scan.

In an April 2000 letter, the Veteran's treating VA physician, Dr. K.C., opined that, after reviewing medical information concerning the effects of lead exposure, it appeared that the Veteran suffered from chronic lead exposure during his service in the military.  Furthermore, the physician stated that chronic exposure can manifest years later in the form of cerebral disorder, including a seizure disorder.

In July 2000 letter, Dr. D.G. opined that, following his review of medical information concerning the effects of lead exposure, as well as the April 2000 opinion from Dr. K.C., he believed that the Veteran's seizure disorder was in fact related to his exposure to lead-based paint during his military service.

The Veteran underwent a VA examination in November 2000.  The examiner noted that the Veteran apparently had significant exposure to lead while in service.  The examiner opined that the Veteran's seizure disorder, which the examiner diagnosed as epilepsy, was more likely than not secondary to his lead exposure in service.  The  examiner reasoned that medical literature supported a relationship between the Veteran's disorder and exposure to lead, and that the Veteran did not have any other risk factors.

A January 2001 VA treatment note indicates the Veteran's history of generalized tonic-clonic seizures due to a head trauma.

In August 2001, a new examination was performed by the November 2000 examiner.  The examiner noted that there was documentation that the Veteran suffered a head trauma in service.  The examiner also noted that he ordered testing of the Veteran's lead levels and found that his levels were within normal limits.  The examiner opined that the Veteran's seizure disorder was more likely than not related to a head injury that occurred in service.

A February 2002 MRI noted an acute right parietal lobe infarction in the middle of the cerebral artery.  Chronic tissue loss in the left frontal lobe was also noted which was likely related to a previous head trauma.

In July 2003, an addendum opinion was obtained from the November 2000 examiner.  The examiner noted that his previous opinion was wrong as there was no evidence of a head injury in-service. Thus, the examiner opined that the Veteran's seizure disorder was not related to service.

In February 2004, the Veteran submitted a letter from a fellow service member who stated that the Veteran was involved in a car accident in service, and that the Veteran was involved in a fight in service during which he was hit on the head with a beer bottle and his neck was cut.

A February 2004 VA treatment note indicates that the Veteran's seizure disorder began in 1991.  That same note also indicated that he suffered a cerebral vascular accident in February 2002.

A May 2004 VA epilepsy and narcolepsy examination noted that the Veteran has suffered from three seizures in his life in 1990, 1992, and 1993.  The examiner opined that he was being treated with medication.  The examiner opined that the Veteran's disorder was not related to his military service, but did not provide any rationale.

In a December 2005 VA treatment record, it was noted that the Veteran's seizure disorder began in 1989 when a head CT scan reported an old stroke versus a head trauma.  The Veteran did not recall having a stroke but he did relate the 1958 motor vehicle accident in service.  The physician opined that the Veteran's history of chronic seizures since 1989 were probably secondary to the 1958 motor vehicle accident in service.

In a July 2011 VA treatment note, the Veteran physician noted a chronic seizure disorder secondary to an old head trauma and or stroke.  

In a February 2012 VA neurology note, after discussing the Veteran's medical history of seizures, the neurologist noted that the Veteran had a chronic seizure disorder since 1989 that was possibly related to an old head trauma.

During the September 2015 Board hearing, the Veteran's spouse stated that there was an incident in the 1980s or 1990s when the Veteran was working at someone's basement.  The homeowner heard a loud bang, rushed down the stairs, and found the Veteran "spaced out," and he was rushed to the hospital.

The Board finds that the examinations and opinions of record are inadequate to fully adjudicate the Veteran's claim.  Initially, none of the opinions adequately discuss the Veteran's medical history.  For example, while the April 1995 opinion relates the Veteran's seizure disorder to a stroke demonstrated on the April 1995 CAT scan, is did not address the 1991 episode of syncope or the 1992 seizures.  With regard to the August 2001 opinion, while the examiner stated that the Veteran's lead levels were within normal limits, the examiner failed to explain whether that fact necessarily meant that the Veteran was not exposed to lead during service and, thus, could not have developed a seizure disorder due to his alleged exposure to lead in service.  Additionally, while the July 2003 examiner opined that Veteran's seizure disorder was not related to the Veteran's military service since there was no evidence of an in-service head trauma, the Board notes that the lay evidence of record demonstrates that the Veteran was involved in a motor vehicle accident in 1958, and that he was involved in a fight during which he was hit in the head with a beer bottle.  Furthermore, the Board notes that service connection for the laceration to the left side of his neck, sustained during the in-service bar fight, was granted in an October 2005 rating decision.  Finally, none of the opinions of record, including both the positive and negative opinions, provide adequate rationale support their conclusions.

The Court has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Court has also held that the probative value of a medical opinion is determined by whether the examiner was informed of sufficient facts upon which to base an opinion and whether the report contains, data, conclusions, and a complete rationale in support thereof.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  It must be clear from either the examiner's statements or the Board decision that the examiner has considered "all procurable and assembled data" by obtaining all tests and records that might reasonably illuminate the medical analysis.  See Daves v. Nicholson, 21 vet. App. 46 (2007).  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.

Because of the deficiencies noted above, the Board finds that a new VA examination and opinion, one that is based on a complete review of the Veteran's relevant medical history and his lay statements concerning his in-service experiences and the onset of symptomatology associated with his seizure disorder, is needed to fairly adjudicate the Veteran's claim.

Given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file on remand as well.  Additionally, the Veteran should be given the opportunity to submit any additional evidence pertinent to his claim for service connection for bilateral hearing loss or a seizure disorder.





Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims file any relevant records of the Veteran's treatment within the appropriate VA Health Care system.  The Board notes that treatment records dated through March 20, 2015 from the VA Medical Center in Philadelphia, Pennsylvania have been associated with the record.

2.  Contact the Veteran and request authorization to obtain any outstanding records pertinent to his claims.  Make at least two (2) attempts to obtain records from any identified source.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his bilateral hearing loss.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner is requested to opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral hearing loss is related to his conceded in-service noise exposure.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding in-service incurrence and continuity of symptomatology, and the opinion should reflect such consideration.

A clearly-stated rationale for any opinion offered should be provided and must not be based on the lack of any evidence of hearing loss in the Veteran's service treatment records as such are unavailable through no fault of the Veteran.

4.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his seizure disorder.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner is requested to opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's seizure disorder is related to his military service.  The examiner is asked to specifically address the following in rendering his or her opinion:

a) the in-service fight during which the Veteran was hit over the head with a bottle;

b) the in-service 1958 motor vehicle accident;

c) the Veteran's alleged in-service exposure to lead-based paint during service;

d) the December 1991 episode of syncope documented in private treatment records;

e) the December 1992 private treatment record diagnosing the Veteran with a new onset seizure disorder;

f)  the April 1995 private treatment record noting a several seizures presumably secondary to a stroke; and

g) the February 2002 MRI that found chronic tissue loss in the left frontal lobe which was noted to be likely related to a previous head trauma.

The examiner should also attempt to reconcile the varying medical opinions of record.

In offering any opinion, the examiner must also consider the Veteran's lay statements regarding his in-service experiences, as well as the onset and continuity of symptoms associated with his seizure disorder, and the opinion should reflect such consideration.

A clearly-stated rationale for any opinion offered should be provided and must not be based on the lack of any evidence in the Veteran's service treatment records as such are unavailable through no fault of the Veteran.

5.  After the above development is completed, as well as any additional development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should ne readjudicated.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the matter to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


